Case 7:20-cr-01216 Document1 Filed on 07/08/20 in TXSD Page 1 of 3

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS . ys
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA Usited States District Court
v. ee LED. SCRIMINAL COMPLAINT
* JUL 08 2
Rafael BUENTELLO, 1953 (USA) i. 2020 Case Number: M-20- 133@ -M
David BAZAN JR, 1995 (USA) David J. Bradley, Clerk

Orlando SOLIS, 1996 (USA)

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 07/07/2020 in Starr | County, in

the Southern District of Texas the defendant(s)
(Track Statutory Language of Offense)

21 USC 846 - Conspiracy to Commit Possession with Intent to Distribute knowingly and intentionally conspire to possess with the intent to
‘distribute a controlled substance, approximately 48 kilograms of methamphetamine a schedule II substance.

in violation of Title 21 United States Code, Section(s) USC 846
I further state that I am a(n) DEA Special Agent and that this complaint is based on the
following facts:

See attached affidavit.

 

Continued on the attached sheet and made a part of this complaint: Yes xX No
Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to and attested

,

to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: /Si Benjamin Weightman

 

Signature of Complainant

July 8, 2020 — Y : Zo P.M . njamin Weig
J

}

DEA Special Agent _—__—

    

 

Juan F. Alanis , U.S. Magistrate Judge —
Name and Title of Judicial Officer Z signature of Judicial Officer
Case 7:20-cr-01216 Document1 Filed on 07/08/20 in TXSD Page 2 of 3

Affidavit

On Tuesday, July 7, 2020 at approximately 6:25 PM Deputy Raul Garcia, of the Starr County Sheriffs
Office in the state of Texas, was travelling east near San Antonio Street in Rio Grande City, Texas. Deputy
Garcia observed a grey Dodge Dakota 2-door pick-up truck (bearing Texas registration MWG-5274
registered to David BAZAN Jr), followed by a silver Chevrolet pick-up truck (Bearing Texas registration
LLM-4375 registered to Raudel SOLIS, the brother to Orlando SOLIS) and a black Chevrolet pick-up truck.
All three vehicles turned north on Avasolo Road. As they approached the intersection of Flores Street
and Avasolo Road, the silver Chevrolet Silverado began to place itself between the Dodge Dakota and
the Deputies vehicle, attempting to obstruct the view of the deputy. At this point, the black Chevrolet
Silverado was behind the Deputy’s vehicle.

As all three vehicles approached Eisenhower street the black Chevrolet Silverado turned west on
Eisenhower street at a high rate of speed, disregarding a red traffic signal, the Dodge Dakota and the
silver Chevrolet Silverado continued north on Flores Street. The black Silverado was attempting to have
the deputy stop it, a common tactic used by drug traffickers to avoid law enforcement from pulling over
the vehicle that is laden with narcotics. The Dodge Dakota and Silver Chevrolet Silverado continued in
tandem as they turned north on 755 Loop. At this point the Silver Chevrolet Silverado began to conduct
an unsafe lane change in attempts to divert the attention of Deputy Garcia. The Deputy observed this
behavior, based on his training and experience, as a commonly used maneuver by drug traffickers to
divert the attention away from a vehicle being utilized to transport narcotics. Upon approaching the
intersection of 755 and El Tanque Road, the Deputy observed the grey Dodge Dakota turn onto El
Tanque and failed to signal within one-hundred feet, a Texas traffic violation, while the silver Chevrolet
Silverado continued to travel north on 755. Deputy Garcia radioed to nearby units to be on the lookout
for the silver Chevrolet.

Deputy Garcia then conducted a traffic stop on the Dodge Dakota. Upon approaching the vehicle the
Deputy observed two camouflage backpacks in the back bed area of the grey Dodge Dakota and a
smelled a strong odor of marijuana emitting from inside the vehicle. Upon speaking with the driver and
sole occupant, identified as Rafael BUENTELLO Jr., he advised to the Deputy in Spanish language “Me
mandaron al dejar la troca en un rancho, pero me perdi, and la troca no es mia y no se Jo que trai”.
English translation: “They sent me to leave the truck in a ranch, but | got lost, the truck is not mine, |
don’t know what is in it.” Deputies asked for consent to search to vehicle, to which BUENTELLO provided
the consent. A search of the vehicle resulted in the finding of 45 bundles of methamphetamine wrapped
in grey tape weighing approximately 48 kilograms within three (3) separate camouflage backpacks.

Several minutes after the traffic stop with BUENTELLO, another Deputy was able to locate the silver
Silverado and conducted a traffic stop on that vehicle. The driver of the vehicle was identified as
Orlando SOLIS and the two passengers were identified as Joyce GARCIA and David BAZAN Jr. All three
subjects were detained and transported to the Starr County Sheriff's Office.

The Starr County Sheriff's Office then contacted DEA Special Agent (SA) Patrick Zaruba and advised him
of the incident and requested assistance. .

DEA SA’s Patrick Zaruba and Benjamin Weightman along with DEA Task Force Officer (TFO) Joseph Lucio
responded to the Starr County Sheriff's Office arriving at approximately 8:00 pm.
Case 7:20-cr-01216 Document1 Filed on 07/08/20 in TXSD Page 3 of 3

Once at the Sheriff's Office agents advised BUENTELLO of his Miranda Rights to which he advised he
‘understood and was willing to speak to agents. BUENTELLO advised Agents that individual who he knew
as “SHORTY” arrived to his residence and ask BUENTELLO if he would be willing to drive a vehicle and
make $400.00. BUENTELLO advised he believed the vehicle would be loaded with marijuana and agreed
to transport the vehicle because he needed the money. BUENTELLO further advised that SHORTY and his
girlfriend picked BUENTELLO up at his residence and drove him to El Tigre gas station located in Rio
Grande City, Texas. BUENTELLO stated the vehicle that he was picked up in was a grey Dodge single cab.
BUENTELLO advised when they arrived at the gas station, BUENTELLO entered the store and then
returned to the vehicle where he observed three green backpacks (one in the front seat and two in the
bed of the truck), of which BUENTELLO stated he believe contained the marijuana. BUENTELLO advised
SHORTY instructed BUENTELLO to drive the vehicle to the area of El Tanque. BUENTELLO stated he was
traveling toward El Tanque Road when he believed he made a wrong turn and ended up getting pulled
over by the police. BUENTELLO was shown a photograph of David BAZAN Jr. and Joyce GARCIA to which
BUENTELLO positively identified BAZAN as SHORTY and GARCIA as being BAZAN’s girlfriend who had
picked him up and drove him to the gas station.

Agents attempted to interview BAZAN, SOLIS, and GARCIA however they invoked their right to counsel.

On July 8, 2020, SA’s Benjamin Weightman, Patrick Zaruba, and DEA TFO Joseph Lucio reviewed
surveillance footage from E| Tigre Convenience Store located in Rio Grande City, Texas, incident to
where BUENTELLO previously stated to agents the narcotics were loaded into the Dodge Dakota.

Agents observed the grey Dodge Dakota arrive at a gas pump at El Tigre but never saw any exchange of
narcotics, instead agents observed BUENTELLO get into the passenger seat of the Dodge Dakota and the
vehicle proceeded to travel northbound, in the direction of Orlando SOLIS’ property.

On July 8, 2020 SA’s Benjamin Weightman, Patrick Zaruba, and DEA TFO Joseph Lucio read BUENTELLO
his Miranda rights in his preferred language of Spanish at the Edinburg Police Department. BUENTELLO
stated he understood his rights and was willing to speak to agents without the presence of an attorney.
Agents questioned BUENTELLO regarding the exchange of narcotics at El Tigre never occurring.
BUENTELLO confessed to agents the exchange did not take place at the El Tigre, but actually took place
at a property, later identified to be the property of Orlando SOLIS. BUENTELLO implicated SOLIS as one
of the persons that helped David BAZAN Jr. load the backpacks that contained narcotics into the Dodge
Dakota. BUENTELLO stated that BAZAN and SOLIS followed him as he left SOLIS’ property.

BUENTELLO positively identified SOLIS by a photograph provided by agents. BUENTELLO also identified
the property of SOLIS’ by a photograph provided by agents.

Orlando SOLIS’ latent fingerprints have been positively identified on four (4) separate vehicles that were
recovered by the United States Border Patrol pursuant to foiled narcotics smuggling attempts April 19,
2018 and December 3, 2019 totaling 1029.5 kilograms of marijuana.

On March 10, 2020 US Border Patrol seized a 2005 Jeep SUV suspected in being used in narcotic or alien
smuggling. Latent prints developed from the Jeep were identified as matching to Orlando SOLIS.

 
